— Order insofar as appealed from unanimously reversed on the law without costs and motion granted. Memorandum: State courts may not award prejudgment interest in an action to recover damages under the Federal Employers’ Liability Act (Monessen Southwestern Ry. Co. v Morgan, 486 US 330; see also, Kaiser Aluminum & Chem. Corp. v Bonjorno, 494 US 827). Supreme Court erred, therefore, in denying defendant’s motion to vacate that part of the judgment which awarded interest from the date of verdict to the date of entry of judgment (see, Eschberger v Consolidated Rail Corp., 149 Misc 2d 232). (Appeal from Order of Supreme Court, Erie County, Flaherty, J. — Prejudgment Interest.) Present — Denman, P. J., Green, Balio, Boehm and Fallon, JJ.